Citation Nr: 1102014	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  99-01 874A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Entitlement to service connection for a gynecological 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a psychiatric disorder 
to include posttraumatic stress disorder.

4.  Entitlement to service connection for a dental disability.

5.  Entitlement to service connection for migraine headaches.

6.  Entitlement to a rating higher than 10 percent for hallux 
valgus of the right foot.

7.  Entitlement to a rating higher than 10 percent for hallux 
valgus of the left foot.

REPRESENTATION

Veteran represented by:  Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and Mrs. A
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran served on active duty for training from May 1985 to 
December 1985 and on active duty from December 1990 to May 1991, 
including a tour of duty in Southwest Asia from January 1991 to 
May 1991.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions, dated in July 1998 and in August 
2000, of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

In August 2003, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing has 
been associated with the claims files.  At the hearing and on the 
record, the Veteran withdrew from her appeal the claims of 
service connection for hoarseness, a breast condition, and 
insomnia.

In May 2007, the Board remanded the case to the RO for additional 
development.  

The claims of service connection for tinnitus, irritable bowel 
syndrome, and diabetes mellitus, type II, raised by the Veteran 
in October 2008 and November 2008 are referred to the RO for 
appropriate action.  

The claims of service connection for a gynecological disability, 
a bilateral knee disability, a psychiatric disorder, including 
posttraumatic stress disorder, and migraine headaches are 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.



FINDINGS OF FACT

1.  There is no objective evidence to show that during service 
the loss of any teeth was the result of loss of substance of the 
body of the maxilla or the mandible; the noncompensable dental 
condition does not meet the requirements for service connection 
for the purpose of receiving VA outpatient dental treatment for 
any teeth.  

2.  The service-connected hallux valgus of the right foot is 
manifested by complaints of foot pain, stiffness, and difficulty 
with prolonged standing and walking; clinical findings show a 
mild deformity of 10 degrees of angulation, a gait that was 
normal, and X-ray evidence of mild degenerative changes of the 
first metatarsal phalangeal joint, without objective evidence of 
limitation of motion or a moderately severe condition; and 
factors warranting extraschedular consideration are neither shown 
nor alleged.

3.  The service-connected hallux valgus of the left foot is 
manifested by complaints of foot pain, stiffness, and difficulty 
with prolonged standing and walking; clinical findings show a 
mild deformity of 5 degrees of angulation, a gait that was 
normal, and X-ray evidence of mild degenerative changes of the 
first metatarsal phalangeal joint, without objective evidence of 
limitation of motion or a moderately severe condition; and 
factors warranting extraschedular consideration are neither shown 
nor alleged.









CONCLUSIONS OF LAW

1.  The criteria for service connection for a dental disability 
for the purpose of compensation have not been met.  38 U.S.C.A. 
§§ 1110, 1712, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.381, 
4.150, 17.161 (2010); VAOPGCPREC 5- 97; 62 Fed. Reg. 15,566 
(1997).

2.  The criteria for service connection for a dental disability 
for the purpose of VA outpatient dental treatment have not been 
met.  38 U.S.C.A. §§ 1110, 1712, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.381, 4.150, 17.161 (2010).

3.  The criteria for a rating higher than 10 percent for hallux 
valgus of the right foot have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.71a, 
Diagnostic Codes 5280, 5284 (2010).

4.  The criteria for a rating higher than 10 percent for hallux 
valgus of the left foot have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.71a, 
Diagnostic Codes 5280, 5284 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.









Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following:  (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting Veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The RO provided post-adjudication VCAA notice by letters, dated 
in March 2004 and in June 2007.  The Veteran was notified of the 
type of evidence needed to substantiate the claim of service 
connection, namely, evidence of an injury or disease or event, 
causing an injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the current 
disability and the injury or disease or event, causing an injury 
or disease, during service.  


Additionally, the Veteran was notified of the type of evidence 
needed to substantiate the claims for increase, namely, evidence 
to show that the disability was worse and the effect the 
disability had on employment.  The Veteran was also notified that 
VA would obtain service records, VA records, and records of other 
Federal agencies and that she could submit private medical 
records or authorize VA to obtain private medical records on her 
behalf.

As for content of the VCAA notice, the documents complied with 
the specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); of Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of the claim); and of 
Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(claim-specific notice, namely, a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment).

As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that the 
notice must precede the adjudication.  The procedural defect was 
cured as after the RO provided content-complying VCAA notice the 
claims were readjudicated, as evidenced by the supplemental 
statements of the case, dated in April 2010 and in May 2010.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent readjudication 
without resorting to prejudicial error analysis.).

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also made 
reasonable efforts to identify and obtain relevant records in 
support of a claim.  38 U.S.C.A. § 5103A (a), (b) and (c).  The 
RO has obtained the Veteran's service treatment records and VA 
records.  The Veteran herself submitted private medical records 
including those from H.J., M.D., B.G., M.D., and N.D., M.D.  



As it appears that additional service dental records may be 
outstanding, the RO in June 2007 requested the Veteran to furnish 
all dental records, including any service dental records, of 
which she had indicated in December 1991 that she had a copy; 
however, in a September 2007 reply she indicated that when she 
went on sick call in June 1989 and had a tooth excised, she was 
not given a copy of her dental record.  She has not identified 
any additionally available evidence for consideration in her 
appeal.

Further, VA has conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A. § 5103A(d).  The Veteran 
was afforded VA examinations in May 1998 and in November 2008.  
There is no evidence in the record dated subsequent to the VA 
examinations that shows a material change in the bilateral hallux 
valgus condition to warrant a reexamination.  38 C.F.R. § 
3.327(a).

As there is no indication of the existence of additional evidence 
to substantiate the claims, no further assistance to the Veteran 
is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § § 1110,1131; 38 C.F.R. § 3.303.

Service connection may also be granted for a disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).




Regarding the claim of service connection for a dental 
disability, the Veteran asserts that service connection should be 
established for a dental condition that began in service.  In an 
original claim filed in December 1991, the Veteran indicated pain 
in her left lower jaw requiring dental treatment, which she 
claimed was not completed.  Then, in January 1998, she filed a 
statement, claiming service connection for a dental condition.  

In subsequent statements and testimony, the Veteran asserted that 
in December 1990 a dentist at Ft. Jackson started but did not 
complete dental work for a condition in the left lower jaw (a 
root canal), before she departed for the Persian Gulf, which she 
said was documented in the records.  She stated that when she 
returned, no dentist would treat her, informing her that if one 
dentist started it then he would have to finish it.  She stated 
that as a result of no one treating her, her teeth continued to 
deteriorate.  Eventually, she had dental treatment to address the 
problems to include removal of the tooth left untreated followed 
by shifting and loss of another lower tooth.  She indicated that 
she has had some reconstruction of the dentition such as a 
partial made.  

A claim for service connection for a dental disorder is also a 
claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. 
App. 302 (1993).  In this case, the Board will address the claim 
both for the purpose of disability compensation and for the 
purpose of outpatient dental treatment.

The Veteran served on active duty for training from May 1985 to 
December 1985 and on active duty from December 1990 to May 1991, 
including a tour of duty in Southwest Asia from January 1991 to 
May 1991.  

The service treatment records show that on a sick slip in June 
1989 the Veteran presented with complaints of severe tooth pain 
with swelling.  Reference was made to an excision of a tooth.  
Otherwise, there are no service dental records available.  




After service, the Veteran presented to the VA in October 1993 
with a tooth that had broken off the previous day.  She reported 
that she had had a root canal performed on that same tooth a year 
earlier while on active duty.  In March 1993, the Veteran 
requested medication for pain and infection, as she had a tooth 
extracted that day (a right upper molar) due to a broken tooth.  
A private dental chart reflected treatments on various teeth from 
March 1994 to June 1994.  

The dental chart shows that tooth 18, in the left lower jaw, was 
absent, and there was a handwritten notation of "possible 
bridge?" under the missing tooth 18.  Also in the left lower 
jaw, tooth 20 appeared to be noted as absent.  A private 
panoramic X-ray dated in March 1994 is reflective of the findings 
on the chart.  

On a VA Persian Gulf registry examination in May 1994, the 
Veteran denied bleeding gums, and her teeth and gums were 
evaluated as within normal limits.  

At the time of a VA examination in May 1998, the Veteran reported 
that she had had an incomplete root canal in the military.  She 
expressed a need for a dental evaluation due to the shifting of 
teeth, which she attributed to the space that was created from 
the root canal.  

VA dental records show that from 2000 to 2007 the Veteran was 
seen periodically in the dental clinic for examination and 
treatment of various problems to include dental caries involving 
tooth 19 in the left lower jaw, removable of prosthodontics 
(teeth numbers not indicated), a crown on tooth 30, and partial 
dentures in the mandible (teeth numbers not indicated).  A 
dentist summary in May 2006 indicates that the missing teeth were 
1, 3, 16, 18, 19, 20, and 32.    

At the time of a VA examination in November 2008, the Veteran 
complained that tooth 30 bled and was tender around the gum, and 
that her lower partial was irritating the left side of her gums.  
On examination, the teeth missing were 1, 3, 16, 18, 19, 20, and 
32, and it was noted that the teeth could be replaced with a 
partial denture.  


There was no significant bone loss detected.  Panoramic X-rays 
revealed no significant bone loss, multiple missing teeth, three 
teeth (5, 13, and 14) that have had root canals, and a fixed 
partial denture from tooth 2 to tooth 4.  The diagnosis was 
multiple missing teeth and multiple root canal teeth.  The 
examiner stated that these teeth were lost while the Veteran was 
on military duty.  

Disability Compensation

VA compensation is only available for certain types of dental and 
oral conditions listed under 38 C.F.R. § 4.150.  For Class I 
service-connected dental conditions for which disability 
compensation may be provided, the types of dental conditions 
covered are loss of teeth due to bone loss of the body of the 
maxilla or the mandible due to trauma or disease such as 
osteomyelitis, but not periodontal disease.  38 C.F.R. § 4.150, 
Diagnostic Code 9913; 38 C.F.R. § 17.161(a).

Otherwise, a veteran may be entitled to service connection for 
dental conditions including treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
(i.e., gum) disease, for the sole purposes of receiving VA 
outpatient dental services and treatment, if certain criteria are 
met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.  

In this case, the service dental records are largely incomplete.  
Nevertheless, as noted on VA outpatient dental records and the 
2008 examination report the Veteran has several missing teeth (1, 
3, 16, 18, 19, 20, and 32).  The VA examiner's statement that the 
teeth were lost during military service is not substantiated by 
the record.  In any case, as also observed by the VA examiner, 
there were no teeth lost due to bone loss of the body of the 
maxilla or the mandible.  

As the criteria for compensable service-connected dental 
condition under 38 C.F.R. § 4.150 have not been met (and there is 
no evidence that the Veteran suffers from any other disability 
listed under 38 C.F.R. § 4.150), there is no factual or legal 
basis to establish a compensable service-connected dental 
condition under Class I.  38 C.F.R. § 17.161(a).

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against the claim of service connection for a 
dental condition for compensation purposes, and the benefit-of-
the-doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).

Outpatient Dental Treatment

A veteran may be entitled to service connection for dental 
conditions including treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal (i.e., gum) 
disease, for the sole purposes of receiving VA outpatient dental 
services and treatment, if certain criteria are met.  38 U.S.C.A. 
§ 1712; 38 C.F.R. §§ 3.381, 17.161.

VA outpatient dental treatment is granted to those having a 
noncompensable service-connected dental condition adjudicated as 
resulting from a combat wound or other service trauma (Class 
II(a) eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  
There is no time limitation for making application for such 
treatment.  The significance of establishing service connection 
for a dental condition, based on service trauma, is that a 
veteran will be eligible to receive perpetual VA dental care for 
the condition.  38 U.S.C.A. § 1712(a)(1)(C); 38 C.F.R. § 
17.161(c).

In this case, the Veteran does not contend that she experienced 
dental trauma in service for which service connection is 
warranted.  The term "service trauma" does not include the 
intended effects of treatment provided during the Veteran's 
military service, including tooth extraction.  See VAOPGCPREC 5-
97; 62 Fed. Reg. 15,566 (1997); see also Nielson v. Shinseki, No. 
2009-7129 (Fed. Cir. Jun. 7, 2010)(holding that "service 
trauma" in 38 U.S.C. § 1712(a)(1)(C) is an injury or wound 
produced by an external physical force during a service member's 
performance of military duties, and does not include the intended 
results of proper medical treatment provided by the military).  
There is no objective evidence and the Veteran does not assert 
that she lost any of her teeth or currently has a dental or oral 
condition due to in-service trauma as that term is defined under 
VA law.  Thus, the Veteran is not eligible for Class II(a) dental 
treatment.  38 C.F.R. § 17.161(c).

Further, the evidence does not demonstrate that the Veteran can 
avail herself of any of the following categories by which VA 
dental treatment can be provided.  Class II(b) and Class II(c) 
require that the claimant be a prisoner of war, a status not 
accruing to the Veteran.  See 38 C.F.R. § 17.161(d), (e).  Class 
IIR (Retroactive) eligibility requires that a prior application 
for VA dental treatment have been made (i.e., made within one 
year of April 5, 1983) and such treatment provided.  See 38 
C.F.R. § 17.161(f).  Review of the record does not show that the 
Veteran had sought and received VA dental treatment prior to the 
current claim.  There is no evidence demonstrating that she has a 
dental condition that impairs or aggravates a service-connected 
disability (Class III).  See 38 C.F.R. § 17.161(g).

The Veteran's service-connected disabilities are not rated as 100 
percent disabling by schedular evaluation or due to individual 
unemployability (Class IV), nor is there evidence that she is a 
Chapter 31 vocational rehabilitation trainee (Class V).  See 38 
C.F.R. § 17.161(h), (i).  And there is no evidence to show that 
she is receiving, or is scheduled to receive, VA care and 
treatment under 38 U.S.C.A. Chapter 17 (Class VI).  See 38 C.F.R. 
§ 17.161(j).

Veterans having a service-connected noncompensable dental 
condition or disability shown to have been in existence at the 
time of discharge or release from active service, which took 
place after September 30, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction of 
the service-connected noncompensable condition, but only if:  (A) 
The veteran served on active duty during the Persian Gulf War and 
were discharged or released, under conditions other than 
dishonorable, from a period of active military, naval, or air 
service of not less than 90 days, or they were discharged or 
released under conditions other than dishonorable, from any other 
period of active military, naval, or air service of not less than 
180 days; (B) Application for treatment is made within 90 days 
after such discharge or release; 





(C) The certificate of discharge or release does not bear a 
certification that the veteran was provided, within the 90- day 
period immediately before such discharge or release, a complete 
dental examination (including dental X-rays) and all appropriate 
dental treatment indicated by the examination to be needed; and, 
(D) VA dental examination is completed within six months after 
discharge or release, unless delayed through no fault of the 
veteran.  38 C.F.R. § 17.161(b)(1)(i).

The record does not indicate that the Veteran had applied for 
dental treatment within 90 days after her discharge in May 1991.  
Thus, the Board finds that the preponderance of the evidence is 
against the claim of service connection for VA outpatient dental 
treatment, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).

II.  Higher Ratings

Principles of Rating Disabilities

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

Facts and Analysis

In an August 1993 rating decision, the RO granted service 
connection for hallux valgus of the right foot and hallux valgus 
of the left foot, assigning each disability as noncompensable 
under 38 C.F.R. § 4.71a, Diagnostic Code 5280.  

In May 1996, the Veteran filed a claim for higher ratings for the 
hallux valgus conditions, asserting that her feet ached more now 
than before with excruciating pain. 

In a July 1998 rating decision, the RO granted a 10 percent 
rating for hallux valgus of the right foot and a 10 percent 
rating for hallux valgus of the left foot, under 38 C.F.R. § 
4.71a, Diagnostic Code 5280, effective from May 1996.  In 
November 1998, the Veteran disagreed with the rating assignment, 
noting arthritis in her metatarsals and numbness in her feet.  

Right hallux valgus and left hallux valgus is each currently 
evaluated as 10 percent disabling under Diagnostic Code 5280.  
Under Diagnostic Code 5280, a maximum 10 percent rating is 
assigned if there has been an operation and resection of the 
metatarsal head, or if the hallux valgus is severe, if equivalent 
to amputation of the great toe.

Other potentially applicable criteria consist of Diagnostic Codes 
5003, 5010, and 5284, as follows.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, post-traumatic 
arthritis is rated as degenerative arthritis.  Under 38 C.F.R. § 
4.71a, Diagnostic Code 5003, degenerative arthritis established 
by X-ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
involved.




Where limitation of motion is noncompensable, an evaluation of 10 
percent is assigned for each major joint or group of minor joints 
affected by limitation of motion to be combined not added under 
Diagnostic Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.

In the absence of limitation of motion, a 10 percent rating is 
assigned where there is X-ray evidence of involvement of two or 
more major joints, or two or more minor joint groups; and a 20 
percent rating is assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups and occasional incapacitating exacerbations.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  Note 1 states that the 20 
percent and 10 percent ratings based on X-ray findings, as stated 
above, will not be combined with ratings based on limitation of 
motion.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, a 10 percent 
evaluation is provided for a moderate foot injury, a 20 percent 
evaluation is provided for a moderately severe foot injury, and a 
30 percent evaluation is provided for a severe foot injury.  The 
words "moderate," "moderately severe," and "severe" are not 
defined in Diagnostic Code 5284.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decision is "equitable and just."  
38 C.F.R. § 4.6.

On a May 1998 VA examination, the examiner noted that the 
Veteran's podiatry reports indicated that she had recurrence of 
hallux valgus deformity and some early osteoarthritic changes.  
She reported a history of constant pain in both the great toes, 
which worsened with prolonged standing and walking.  She had been 
using pain medications and also tried to soak her feet for some 
relief.  On examination of the feet, there were hallux valgus 
deformities of the great toes.  There was tenderness noted over 
the great toes at present.  Her gait was noted as unremarkable, 
and there were no calluses detected.  X-rays of the feet revealed 
evidence of military post-bunionectomy, residual hallux valgus 
deformities, and mild degenerative joint disease in the first 
metatarsal phalangeal joints.  


The diagnosis was status post bunionectomy with residual bunions 
bilateral great toes and degenerative joint disease of the first 
metatarsal phalangeal joints bilaterally; the functional loss due 
to pain was mild to moderate.  

VA and private records indicate that the Veteran was seen for 
complaints of chronic foot pain, such as at the VA in September 
1997.  A private report dated in October 1997 indicates 
complaints of continued pain and numbness, with difficulty 
ambulating due to discomfort.  On examination, all neurological 
parameters were grossly intact bilaterally with the exception of 
some decreased sensation within the medial and plantar aspects of 
the hallux bilaterally.  Bunion deformities were noted 
bilaterally, and there was tenderness at the dorsomedial aspect 
of the first metatarsal head.  Range of motion was within normal 
limits without crepitus or tenderness noted throughout the range 
of motion.  The assessment was recurrence of hallux abductor 
valgus deformity with some early osteoarthritic changes and 
metatarsus primus varus bilaterally.  

Outpatient records from VA dated in October 1998 and November 
1998 show that the Veteran complained of bilateral foot pain, 
which increased with weather changes.  There was no swelling.  On 
examination, sensations were grossly intact and there was pain on 
palpation of the first metaphalangeal joint and plantar 
metatarsal heads, bilaterally.  The assessment was metatarsalgia, 
bilaterally.  

Private records from Dr. D. show that in December 1998 the 
Veteran complained of bilateral foot pain, and X-rays of the feet 
at that time revealed osteoarthritis of the great toes.  

VA podiatry records in October 1999 indicate that the Veteran had 
painful range of motion in the first metaphalangeal joints, 
bilaterally [range of motion findings were not set forth in 
degrees of limitation], but no pain on palpation.  There was a 
medial prominence on the first metatarsal head, bilaterally.  
Vascular examination was normal.  



In February 2000, range of motion of the first metatarsal 
phalangeal joints were within normal limits.  In April 2000, she 
returned to the VA podiatry clinic, complaining of mild pain in 
the metatarsal head region, bilaterally; it was also a follow-up 
visit for orthotic dispensement.  On examination, there was mild 
pain on palpation of the plantar metatarsal heads (two through 
five) bilaterally, and the feet were normal vascularly and 
neurologically.  In July 2000, she was seen at the VA twice with 
foot pain complaints, especially with walking.  Range of motion 
was normal.  On the latter visit, the assessment was mild hallux 
valgus, bilaterally.  Podiatry clinic visits throughout 2000 and 
2001 note mild hallux valgus, bilaterally.  In October 2008, in a 
screening at the VA, the Veteran continued to report foot 
problems, which she indicated had interfered with her activities 
of daily living.  

On a November 2008 VA examination, the Veteran complained of 
daily pain and stiffness in the feet.  She reported good response 
from daily pain medications without side effects.  She indicated 
that she had daily flare-ups with pain.  She also treated her 
feet with whirlpool or hot wax treatments, which helped.  She 
wore orthotics in her shoes every day, which helped.  She 
previously worked as a nurse, but quit because standing on her 
feet all day was too painful.  She now worked for the post 
office.  After standing at work for two hours, she had increased 
pain in her feet and had to sit for two hours.  She did not 
quantify how far or how long she could walk.  On examination, the 
feet showed superficial scarring from the previous bunionectomy, 
which did not interfere with range of motion.  Her gait was 
normal.  There were no calluses of either foot.  Pulses were 
intact bilaterally.  Eversion and inversion of both feet were 
normal and accomplished without pain.  Of both great toes, there 
was normal metaphalangeal dorsiflexion.  The hallux valgus on the 
left was described as mild, with 5 degrees of angulation, without 
additional limitation.  The hallux valgus on the right was 
described as mild, with 10 degrees of angulation, without 
additional limitation.  There was also normal range of motion of 
the second, third, fourth, and fifth toes, without additional 
limitation.  Achilles tendon alignment was normal, bilaterally.  
It was noted that previous X-rays of the feet showed mild 
osteoarthritis, bilaterally.  The diagnosis was mild 
osteoarthritis of both feet.  
 

On the basis of the VA reports of examination and treatment, 
there is no factual basis for assigning a rating higher than 10 
percent for each hallux valgus disability.  The Veteran's 
disabilities are already evaluated at the maximum rating 
available, that is, 10 percent for the right hallux valgus 
disability and 10 percent for the left hallux valgus disability, 
under Diagnostic Code 5280.  The 10 percent rating for each 
hallux valgus disability represents a level of disability that is 
severe, and equivalent to amputation of the great toe.  It also 
represents a condition in which the metatarsal head has been 
resected, and in the Veteran's case she underwent a bunionectomy 
(metatarsal osteotomy/phalangeal osteotomy) on each foot.  Under 
Diagnostic Code 5280, a higher schedular rating is not permitted.  

The medical evidence shows that the Veteran's disabilities are 
manifested by mild hallux valgus deformity, bilaterally, and mild 
degenerative joint disease of the first metatarsal phalangeal 
joints.  The VA examiner in 1998 found the disabilities of foot 
deformity and degenerative joint disease were productive of mild 
to moderate functional loss on account of the pain.  While there 
is objective evidence that the great toes and metatarsal heads 
were tender and painful, there was only a single, isolated 
occasion where limitation of motion was objectively noted.  
Otherwise, there were no limitations, as stated on the VA 
examination in 2008, and where noted the Veteran's gait was found 
to be unremarkable or normal.  

As the disabilities overall are not described as productive of 
limitation of motion, the regulations provide for a 10 percent 
rating or a 20 percent rating in the absence of limitation of 
motion, depending on the involvement of two or more joints or 
joint groups and the presence of incapacitating exacerbations.  
However, in this case, X-rays of the feet show arthritis 
involvement of one major joint on each foot, and thus a higher 
rating under Diagnostic Codes 5003 and 5010 are not warranted.  

The criteria for a higher rating under Diagnostic Code 5284 is 
also not satisfied.  For the Veteran's service-connected hallux 
valgus of the feet to meet the criteria for a 20 percent rating 
each under Diagnostic Code 5284, her disabilities need to equate 
to a moderately severe foot injury.  


The objective medical evidence, however, shows that the hallux 
valgus deformities are mild and that the degenerative joint 
disease is also mild.  Although there were problems with 
prolonged standing and walking, the Veteran's gait was normal.  
Daily pain medication delivered relief.  In terms of functional 
loss due to pain, the VA examiner in 1998 noted that the 
conditions were mild to moderately disabling.  Further, despite 
the complaints of daily pain and stiffness in regard to the feet, 
the VA examiner in 2008 noted that various treatments of the feet 
helped with symptoms to include whirlpool or hot wax treatments, 
orthotics, and pain medications that produced a good response.  
Such a disability picture does not, in the Board's judgment, 
equate to a moderately severe condition under Diagnostic Code 
5284.  

Moreover, the Board has considered whether a separate rating 
under Diagnostic Code 5284 for foot injury may be appropriate in 
considering the condition of hallux valgus and the evidently 
related condition of degenerative joint disease.  However, a 
separate rating would violate the rule against pyramiding.  See 
38 C.F.R. § 4.14 (the evaluation of the same disability or the 
same manifestation of a disability, under different diagnostic 
codes is to be avoided); see also Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994) (holding that the critical element in the 
assignment of separate ratings under diagnostic codes is that 
none of the symptomatology is duplicative or overlapping).  In 
short, the medical evidence demonstrates that evaluation of the 
main symptom of pain, which is produced by the service-connected 
disabilities, would be evaluated under both Diagnostic Codes 5280 
and 5384, and thus overlapping.  Such is prohibited under the 
regulations.  

No other Diagnostic Codes are shown to be applicable based on the 
nature of the symptoms complained of by the Veteran and 
documented in the medical evidence of record.  Therefore, the 
Veteran has not met the criteria for a rating higher than 10 
percent for the right foot hallux valgus and a rating higher than 
10 percent for the left foot hallux valgus for the period 
considered in this appeal.




As noted, the Board has given consideration to the propriety of 
"staged ratings" for the disabilities over the period 
considered in this appeal.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The Board concludes that the evidence does not show 
that the Veteran's hallux valgus disabilities meet the criteria 
for higher ratings.

As the criteria for higher ratings have not been demonstrated 
throughout the period considered in this appeal, the 
preponderance of the evidence is against the claims, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

Extraschedular Rating

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does have 
the authority to decide whether a claim should be referred to the 
VA Director of the Compensation and Pension Service for 
consideration of an extraschedular rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for a service-
connected disability is inadequate.  There must be a comparison 
between the level of severity and symptomatology of the service-
connected disability with the established criteria.  If the 
criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

A review of the record indicates that the Veteran had worked as a 
nurse and then reportedly quit due to the pain in her feet from 
standing all day on the job.  She then began work at the post 
office in 2004, where she reported on the November 2008 VA 
examination that after a couple of hours on her feet she had to 
sit for two hours due to pain.  



This report is consistent with a statement dated in June 2006 in 
the file in which the Veteran claimed that her work aggravated 
her foot pain and that she had to "call out" more than 30 times 
in the year due to her symptoms.  She furnished a leave statement 
for the year 2005, which reflects that on about 45 days in the 
calendar year she took either annual or sick leave from work for 
some portion or all of a day.  She also furnished a leave 
statement for half of the year 2006, which reflects much more (at 
a rate twice as much) annual or sick leave taken from work.  
Notably, the Veteran also indicated in the June 2006 statement 
that a mental condition was largely responsible for the impact of 
her medical condition on her employment and job performance.  

While the Veteran asserts that her service-connected bilateral 
foot condition markedly affected her ability to do her job, it is 
evident that other medical conditions are responsible for her 
taking leave from work.  Further, of the leave taken from work, 
there is no accounting for the time that her missed work was 
attributed solely to bilateral foot symptoms.  It is also noted 
that there is no evidence of any hospitalization for the service-
connected bilateral foot disabilities, which might reflect marked 
interference with employment.  The Board finds that the rating 
criteria reasonably describe the Veteran's disability level and 
symptomatology, as she is rated for severe symptoms, equivalent 
to amputation of the great toe.  

In comparing the disability level and symptomatology to the 
Rating Schedule, the degrees of disability with regard to the 
hallux valgus disabilities are contemplated by the Rating 
Schedule, and the assigned schedular ratings are, therefore, 
adequate, and no referral for an extraschedular rating is 
required under 38 C.F.R. § 3.321(b)(1).







ORDER

Service connection for a dental disability is denied.  

A rating higher than 10 percent for hallux valgus of the right 
foot is denied.

A rating higher than 10 percent for hallux valgus of the left 
foot is denied.


REMAND

On the claim of service connection for a gynecological 
disability, the Veteran underwent a VA examination in November 
2008.  The diagnoses, in part, were stable uterine fibroids and a 
left ovarian cyst.  In her conclusion, the examiner discussed the 
onset of cervical dysplasia but not the other diagnosed 
disorders.  The Board deems the opinion to be inadequate as it 
did not address the onset of all diagnosed gynecological 
disorders.  After the VA examination, VA records show that 
Veteran underwent a hysterectomy in August 2009.  

On the claims of service connection for a bilateral knee 
disability and migraine headaches, the Veteran underwent VA 
examinations in November 2008, at which time the examiner 
diagnosed chronic strain of both knees and migraine headaches.  
The examination reports were returned for addendum opinions 
concerning the etiology of the diagnosed conditions, and in March 
2010, the examiner expressed the opinion that the bilateral knee 
strain was more likely than not due to aging and that the 
etiology of the migraine headaches could not be answered because 
such knowledge did not exist as current medical literature did 
not identify an organic or structural etiology for migraine 
headaches.  The Board deems both opinions to be inadequate 
because the opinions either did not account for significant facts 
in the case or provide a rationale.  




On the claim of service connection for a psychiatric disorder, 
including posttraumatic stress disorder, the Veteran underwent a 
VA examination in December 2008 at which time she was diagnosed 
with posttraumatic stress disorder related to sexual trauma in 
service.  The RO, however, has not completed its attempts to 
corroborate her claimed stressor of a sexual assault during 
service.  The Department of the Army (Records Management and 
Declassification Agency) noted in December 2009 that although it 
was not the repository for the documents sought, a request should 
be made of the Washington National Records Center in Suitland, 
Maryland.  The RO made such a request in March 2010 (and informed 
the Veteran of this in March 2010), but the file does not 
indicate whether a response has been received.  Another request 
is in order.  

As noted, the Veteran underwent a VA examination in December 
2008, but the examiner made no reference to the findings on an 
earlier VA examination in May 1998 where there was a diagnosis of 
an adjustment disorder that seemed to be related to chronic 
female problems.  Further, neither VA examiner administered 
psychological testing to assist in a diagnosis.  As the record 
does not contain sufficient competent medical evidence to decide 
the claim, additional evidentiary development in the form of 
another VA examination is needed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the unit history of the 251st 
Evacuation Hospital in Southwest Asia, 
dated from January 1991 to May 1991, from 
the Washington National Records Center in 
Suitland, Maryland.  If no records can be 
found, notify the Veteran in accordance 
with 38 C.F.R. § 3.159(e). 






2.  Arrange to have the Veteran's file 
reviewed by a gynecologist to determine 
whether it is at least as likely as not 
that any current gynecological disorder to 
include dysplasia, uterine fibroids, or 
uterine cysts, or residuals of 
hysterectomy are related to the Veteran's 
period of active service.

In formulating the opinion, please 
consider the following:  there appears to 
be a pre-service history of cryosurgery 
for a questionable abnormal Pap smear in 
1985; in November 1990, prior to the 
period of active duty, a gynecological 
cytology revealed an inflammation 
associated with cellular changes; while on 
active duty in January 1991, history 
reportedly included cryosurgery in 1988 
and a Class IV Pap smear in December 1990, 
and the pertinent finding was bacterial 
vaginosis; after service, abnormal Paps 
and abnormal uterine bleeding were 
documented in 1993 and 1994, resulting in 
a loop excision procedure; in June and 
July 1999, the Veteran was hospitalized 
for menorrhagia and multiple uterine 
leiomyomata and underwent myomectomies; in 
March 2001, the Veteran underwent a 
dilatation and curettage for dysfunctional 
uterine bleeding and history of uterine 
fibroids, and the results of the procedure 
were negative for any cancer or 
hyperplasia; the VA examiner in November 
2008 expressed the opinion that the mild 
cervical dysplasia that resulted in the 
LEEP procedure in 1994 more likely than 
not had onset prior to active military 
service and was not at least as likely as 
not aggravated during military service;


in August 2009, the Veteran underwent a 
hysterectomy for menorrhagia with a 
hysterectomy (pre-operative examination 
showed a 16-week sized myomatous uterus); 
and the Veteran maintains that she did not 
have a gynecological problem prior to 
entering service in 1990, and that private 
doctors' reports that refer back to an 
abnormal Pap smear followed by cryotherapy 
in 1986 or 1987 were in error. 

Also, please comment on whether the record 
supports a finding of a pre-service 
gynecological condition, manifested by 
abnormal Pap smears and, if so, whether 
the pre-existing condition increased in 
severity beyond the natural progression of 
the disease.

If, however, after a review of the record, 
an opinion on causation is not possible 
without resort to speculation, the 
examiner is asked to clarify whether 
actual causation cannot be determined 
because there are multiple potential 
causes, when one cause is not more likely 
than any other to cause the Veteran's 
current gynecological disability and that 
an opinion on causation is beyond what may 
be reasonably concluded based on the 
evidence of record and current medical 
knowledge

3.  Arrange to have the Veteran's file 
reviewed by the appropriate VA examiner to 
determine: 





(a).  Whether it is at least as likely as 
not that the Veteran's current bilateral 
knee disability is related to a claimed 
knee injury during service in the Persian 
Gulf when she fell in a "foxhole" in 1991, 
although there was no documentation of such 
trauma sustained during service.  The 
examiner should consider that the Veteran 
is competent to report knee symptoms 
including pain, even if such symptoms were 
not recorded.  

(b).  Whether it is at least as likely as 
not that the Veteran's current migraine 
headaches are etiologically related to her 
period of service to include service in the 
Persian Gulf in 1991, although there was no 
documentation of complaints, treatment, or 
diagnosis of migraines during service.  
Alternatively, if the Veteran suffers from 
any neurological signs or symptoms that 
cannot be attributed to any known clinical 
diagnosis, the examiner is asked whether it 
is at least as likely as not that the 
neurological signs or symptoms represent an 
objective indication of chronic disability 
resulting from an undiagnosed illness 
related to the Veteran's Persian Gulf War 
service from January 1991 to May 1991, or a 
medically unexplained chronic multi-symptom 
illness, which is defined by a cluster of 
signs or symptoms.  The examiner should 
consider that the Veteran is competent to 
report headache symptoms, even if such 
symptoms were not recorded.  







If, however, after a review of the record, 
an opinion on causation is not possible 
without resort to speculation, the examiner 
is asked to clarify whether actual 
causation cannot be determined because 
there are multiple potential causes, when 
one cause is not more likely than any other 
to cause the Veteran's current bilateral 
knee disability or migraine headaches and 
that an opinion on causation is beyond what 
may be reasonably concluded based on the 
evidence of record and current medical 
knowledge. 

4.  Afford the Veteran a VA psychiatric 
examination to include psychological 
testing to determine: 

Whether any currently diagnosed psychiatric 
disorder to include posttraumatic stress 
disorder is at least as likely as not 
related to the Veteran's period of service 
from December 1990 to May 1991; or, in the 
alternative,

In formulating the opinion, considering 
accepted medical principles pertaining to 
the history, manifestation, clinical 
course, and character of the mental 
disorder, in conjunction with the available 
clinical data, please consider the 
following

The service treatment records from December 
1990 to May 1991 do not show any complaint 
or diagnosis of a psychiatric disorder; 
after service, on a Persian Gulf 
examination in May 1994, the Veteran was 
noted as having some short term memory loss 
and was a bit more anxious and short 
tempered than prior to serving in the Gulf; 


on a May 1998 VA psychiatric examination, 
the diagnosis was adjustment disorder, 
seemingly related to chronic female 
problems; VA records dating from 1998 
indicate psychotherapy for symptoms 
including those related to sexual trauma (a 
January 1999 record notes that she did not 
deal with her trauma until May 1998); on a 
December 2008 VA psychiatric examination, 
she was diagnosed with posttraumatic stress 
disorder related to military sexual trauma.  

If, however, after a review of the record, 
an opinion on causation is not possible 
without resort to speculation, the examiner 
is asked to clarify whether actual 
causation cannot be determined because 
there are multiple potential causes, when 
the in-service events are not more likely 
than any other to cause any current 
psychiatric disorder, including 
posttraumatic stress disorder, and that an 
opinion on causation is beyond what may be 
reasonably concluded based on the evidence 
of record and current medical knowledge.

The claims folder must be made available to 
the examiner for review. 

5.  After the completion of the above 
development, readjudicate the claims of 
service connection for a gynecological 
disability, bilateral knee disability, a 
psychiatric disorder to include 
posttraumatic stress disorder, and migraine 
headaches.  If any benefit sought remains 
denied, furnish the Veteran and her 
representative a supplemental statement of 
the case and return the case to the Board.  


The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


